Citation Nr: 1222499	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of post-operative endoscopic sympathetectomy, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to April 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that denied entitlement to an increased rating for residuals of post-operative endoscopic sympathetectomy.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran, through his representative, contended in a July 2011 statement that the medical information contained in the claims file is outdated.  The representative pointed out that a private treatment record, dated in April 2009, reports that the Veteran used a steroid cream on 80 percent of his body for chronic eczematous dermatitis secondary to hyperhidrosis resulting from an endoscopic thoracic sympathetectomy.  At the Veteran's most recent VA examination in September 2007; it was found that 25 to 35 percent of his body was affected.  At the time of his VA examination, the Veteran was not under any medical care for this condition and used no medications, powders or creams.

The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was conducted in September 2007, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Veteran is entitled to a new VA examination to determine the current severity of his disability.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of the residuals of post-operative endoscopic sympathetectomy.  The Veteran's claims file, including relevant records in Virtual VA, should be supplied to the examiner and review of the claims file should be noted in the examination report.  All necessary testing should be accomplished.  

The examiner should specifically note the percentage of area of the Veteran's body which is affected by his service-connected disability; and state whether and for how long the disability has required systemic therapy, including corticosteroids or immunosuppressive therapy; during the period since September 2007.

Additionally, the examiner should comment as to whether hyperhidrosis leaves him unable to handle paper or tools due to moisture or is unresponsive to therapy.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

